DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 30-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30, line 6 introduces “a surgical tool” then lines 7-8 mention “a surgical tool” as well. It seems the second instance could be changed to “the surgical tool” if this is referring to the same tool.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 30-31, 36, 38, and 41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wallace et al. (US 2005/0222554; “Wallace”).
Claim 30, Wallace discloses an instrument device manipulator (Figs. 64-65) for a surgical robotic system (Fig. 1; abstract), the instrument device manipulator comprising: a base (Fig. 63; top plate) capable of being mounted to a robotic arm of the surgical robotic system (Figs. 2-6); a surgical tool holder (Fig. 64; bottom plate 156 along with at least parts 132) rotatably supported with respect to the base (Fig. 63; paragraph [0181]; note how elements 132 rotate), the surgical tool holder comprising: an attachment interface (Figs. 63-64; different slots and connector parts that allow it to connect the base as well as have the catheter 90 attached therein) configured to attach to a surgical tool (Fig. 63); a plurality of torque couplers (Figs. 35-36) configured to engage with inputs on a surgical tool (Figs. 63-64); a plurality of actuators (Fig. 14; could be the sleeves 66 or the lower part of 54 and anything that helps to turn the device that 54 points towards) configured to drive rotation of the plurality of torque couplers (Figs. 63-64; paragraphs [0165]-[0181]); and a motor (Figs. 95-97; paragraph [0204]) configured to drive rotation of the surgical tool holder relative to the base (note how the motor drives the pulley system which some parts thereof are being considered as part of the surgical tool holder since they engage with the tool shaft).
Claim 31, Wallace discloses the instrument device manipulator of claim 30, further comprising: an outer housing (Fig. 63; lower plate can be considered the outer housing as well as the surgical tool holder) fixed to the base (Fig. 63; upper plate is the base), wherein the motor drives rotation of the surgical tool holder within the outer housing (Fig. 64; as noted above some of the pulley system can be considered as part of the surgical tool holder since all the parts are attached).
Claim 36, Wallace discloses  an instrument device manipulator (Figs. 63-64) for a robotic system (Fig. 1), the instrument device manipulator comprising: a base (Fig. 63; upper plate) that mounts to a robotic arm of the robotic system (Fig. 1); and a tool holder (Fig. 64) rotatably supported with respect to the base (Figs. 63 and 64), the tool holder comprising: an attachment interface (Fig. 64) configured to attach to an endoscope (Fig. 64); a first torque coupler (Fig. 64; one of the three pully devices) configured to engage with a first instrument input on the endoscope when the endoscope is attached to the attachment interface (Fig. 64; paragraphs [0181]-[0191]); a first actuator (Figs. 35-36; torque coupler could be top portion of 54 while actuator would be lower portion 144 shown in Fig. 36) configured to drive rotation of the first torque coupler about a first drive axis (Figs. 35-36 and 64; axis of the pulley device); a second torque coupler (choose a second one of the pulley devices) configured to engage with a second instrument input on the endoscope when the endoscope is attached to the attachment interface (Fig. 64; paragraphs [0181]-[0191]); a second actuator (Figs. 35-36; torque coupler could be top portion of 54 while actuator would be lower portion 144 shown in Fig. 36) configured to drive rotation of the second torque coupler about a second drive axis (Figs. 35-36; axis of the pulley device) and a third actuator (Figs. 35-36; torque coupler could be top portion of 54 while actuator would be lower portion 144 shown in Fig. 36) configured to drive rotation of the tool holder relative to the base about a rotational axis (Figs. 35-36; axis of the pulley device) parallel to the first and second drive axes (Figs. 63-64).
Claim 38, Wallace discloses the instrument device manipulator of claim 36, wherein each of the first, second, and third actuators comprises a respective motor (Figs. 95-97; paragraph [0204]-[0210]).
Claim 41, Wallace discloses the instrument device manipulator of claim 36, wherein: the first torque coupler protrudes from the attachment interface along the first drive axis (Figs. 63-64); and the second torque coupler protrudes from the attachment interface along the second drive axis (Fig. 63-64).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 22-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,631,949. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming the same structural components as in the current application. While it is worded differently it is still capturing the same overall inventive concept.

Allowable Subject Matter
****Other than the double patenting issues above:****
Claims 22-29 are allowed.
Claim 32-35, 37, and 39-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 22 requires a first actuator that drives rotation of the surgical tool holder with respect to the outer housing about a rotational axis that extends perpendicular to the attachment interface, a plurality of torque couplers on the attachment interface arranged about the rotational axis of the surgical tool holder, and a plurality of second actuators configured to drive rotation of the plurality of torque couplers about axes parallel to the rotational axis of the surgical tool holder. This structure can best be seen in Fig. 10A and is based upon there being a central axis 316 and then the torque couplers 316 have their own rotational axes. This is all based on the design of how the different gears are arranged to help turn and navigate the surgical tool, which is in a different manner than taught by Wallace. Wallace doesn’t actually rotate the sheath of the catheter about its axis. The Wallace setup only turns the tip left, right, up and down, but doesn’t swivel/rotate the entire sheath which is what the current invention is capable of doing based on its design. 
Claim 32 requires the different gears which Wallace does not teach.
Claim 33, Wallace does not teach a slip ring that helps transfer electrical power and signals as required by the claim.
Claim 34 is like claim 22 in that it requires the actuators to rotate about their own axes and the surgical tool holder is rotated about an axis parallel to the actuator driver axes. Best seen by Fig. 10A. Wallace does not teach this type of design and there is no reasonable way to interpret the Wallace device to read on this claim.
Claim 35, same reasoning as claim 34.
Claim 37 is similar in claiming how all the different parts rotate relative to each other as well as the rotational axis of the surgical tool holder.
Claim 39 requires the different gears which Wallace does not teach.
Claim 40, Wallace does not teach a slip ring that helps transfer electrical power and signals as required by the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931. The examiner can normally be reached M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZADE COLEY/Primary Examiner, Art Unit 3775